Citation Nr: 0530053	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-12 522	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to May 
1972.  

This case originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO), which, in pertinent 
part, denied the veteran's application to reopen a claim for 
service connection for a psychiatric disorder.  In a November 
2003 decision, the Board reopened the veteran's claim and 
remanded it to the RO for additional development and 
adjudication on the merits.  The purpose of that remand has 
been met, and the case is again before the Board for its 
appellate review.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the veteran has received 
notice of the evidence necessary to substantiate the claim 
and notice of what evidence he should provide and what 
evidence VA would obtain; there is no indication the veteran 
has or knows of any additional evidence pertaining to his 
claim.  

2.  A psychiatric disorder was not present during service or 
for several years thereafter, and there is no competent 
evidence of a nexus between a current psychiatric disorder 
and any incident of service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service, nor may a psychotic disorder be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 
1113, 5102, 5103A, 5107 (West 2002 & West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  See 38 U.S.C. §§ 5103, 5103A, 
5107.  In August 2001, VA issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant' s representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

The veteran's representative has argued that the veteran was 
incorrectly informed of the type of evidence required for him 
to prevail on his claim because in its April 2004 letter the 
VA Appeals Management Center (AMC) referred to a standard for 
new and material evidence not applicable to the veteran's 
claim.  The Board acknowledges that the AMC did talk about 
new and material evidence, but in that letter it did clearly 
notify the veteran that to establish entitlement to service-
connected compensation benefits, the evidence must show three 
things: (1) an injury in service, a disease that began in or 
was made worse in service, or an event in service causing 
injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  The 
AMC explained that medical evidence would show a current 
disability and that medical records or medical opinions 
usually showed whether there was a relationship between a 
current disability and service.  The AMC told the veteran 
that under certain circumstances, VA might conclude that 
certain disabilities were caused by service and that the 
relationship was presumed for veterans who had certain 
chronic diseases which become evidence within a specific 
period of time.  

In the April 2004 letter, the AMC notified the veteran that 
VA is responsible for getting relevant records from any 
Federal agency and this might include medical records from 
the military, VA hospitals, or from the Social Security 
Administration (SSA).  The AMC also told the veteran that VA 
would make reasonable efforts to help get private records and 
other evidence he identified if he furnished appropriate 
release authorizations.  The AMC said that it would notify 
the veteran if it had problems obtaining such evidence and 
emphasized to the veteran that it was his responsibility to 
make sure VA received all requested records that were not in 
the possession of a Federal department or agency.  The AMC 
notified the veteran that he could submit additional evidence 
pertinent to his claimed condition, including reports or 
statements from doctors, hospitals, laboratories, medical 
facilities, mental health clinics, etc.  The AMC specifically 
requested that the veteran provide VA with any evidence or 
information he might have pertaining to his appeal.  

In view of the foregoing, the Board finds that the veteran 
received notice and was aware of the evidence needed to 
substantiate his claim for service connection for a 
psychiatric disorder and the avenues through which he might 
obtain such evidence and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, all necessary action has been taken to 
provide the veteran with notice required by the VCAA and as 
interpreted by the Court in its decisions in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004), and Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

While not all notice was provided prior to the initial 
January 2002 RO decision on the claim as to whether there was 
new and material to reopen the claim that had first been 
denied in 1990, notice was complete prior to the time the AMC 
(the agency of original jurisdiction) adjudicated the claim 
on its merits in the January 2005 supplemental statement of 
the case and prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
complied fully with the requirements of 38 U.S.C.A. § 5102 
and 38 C.F.R. § 3.159.  After notice was provided, the 
veteran was provided with the opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notice.  The veteran has had multiple opportunities to submit 
and identify evidence and has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  The Board finds that question timing of the 
provision of all the specific types of notice outlined in the 
VCAA prior to the initial unfavorable determination has not 
harmed the veteran and that no useful purpose could be served 
by remanding the case on that account.  See 38 U.S.C.A. 
§ 7261(b) (West 2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  All the VCAA requires is that the duty to notify 
is satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the RO had previously obtained the 
veteran's service medical records, VA examination reports, 
and hospital summaries as well as private medical records, 
and in conjunction with the claim obtained records from the 
SSA.  Neither the veteran nor his representative has 
indicated that the veteran has or knows of any additional 
information that pertains to his claim.  

The RO scheduled and rescheduled examinations for the 
veteran, but notations in the claims file indicate that the 
veteran failed to report for VA examinations scheduled in 
February 1999, August 1999, June 2001, and August 2002.  The 
duty to assist in the development and the adjudication of a 
claim is not, however, a one-way street.  Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 
100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
As the veteran has failed to report for the scheduled 
examinations, it is proper to adjudicate the claim on the 
evidence of record.  See 38 C.F.R. § 3.655(b) (2005).  

In any event, the Board finds that with no competent evidence 
of abnormal findings relating to a psychiatric disorder 
during service or for many years thereafter and no competent 
evidence that suggests any contended relationship between a 
current psychiatric disorder and any incident of service, 
there is no duty to provide an examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(d); see also Wells v. Principi, 326 1381 (Fed. 
Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004).  

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  



Factual background

The veteran claims that he has a psychiatric disability that 
began during or as the result of his active duty.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records consist only of reports 
of his entrance and separation examinations and medical 
histories.  The report of medical history dated in April 
1972, at the time of the veteran's separation examination, 
indicates that he denied any pertinent complaints.  The 
report of the April 1972 separation examination includes a 
normal psychiatric evaluation.

A September 1980 admission history and discharge summary from 
Central State Hospital shows that the veteran was brought to 
the hospital by family members who said he tried to jump off 
a bridge.  The veteran admitted to depression and suicidal 
feelings at times.  The impression for Axis I was dysthymic 
disorder and alcohol abuse, continuous.  

In a March 1987 consultation report prepared in conjunction 
with the veteran's application for SSA disability benefits, 
I. T. B., Ph.D, reported that he had administered a battery 
of psychological tests and noted that the veteran's responses 
to the Rorschach Ink Blot test were entirely within normal 
limits, and Dr. B. stated there was nothing to suggest any 
significant psychiatric problems.  In addition, in a March 
1987 psychiatric examination report, M. M., M.D., reviewed 
the veteran's medical and social history, and after mental 
status examination, the Axis I diagnosis was alcohol 
dependence.  Dr. M. said the veteran was not suffering from 
any kind of major psychiatric illness and that his main 
problem was drinking.  

The report of a March 1990 VA general medical examination is 
negative for any pertinent abnormal findings.  The veteran 
was evaluated for a nervous condition at a March 1990 VA 
psychiatric examination, and the impression for Axis I after 
review of the veteran's history and the mental status 
examination was alcohol dependence, severe.  

Subsequent records, including those submitted with a 
September 1996 SSA determination show continuing diagnoses of 
alcohol dependence.  The veteran underwent a psychiatric 
evaluation when he was admitted to receive treatment for 
alcohol dependency at Baptist Hospital East in September 
1995.  In the report of the psychiatric examination and in 
the hospital discharge summary, the pertinent diagnosis was 
chemical dependency, continuous, alcohol and nicotine.  The 
impression following a computed tomography (CT) scan of the 
veteran's head during that hospitalization was diffuse 
cerebral atrophy consistent with history of alcohol abuse and 
no evidence of significant focal abnormality.  Another CT 
scan of the head performed at the University of Louisville 
Hospital in June 1996 revealed generalized atrophy of the 
brain, more pronounced focally in parts of the left frontal 
and occipital lobes.  

The September 1996 SSA decision found that the veteran was 
disabled as of February 1985, with a primary diagnosis of 
organic mental disorder (chronic brain syndrome) and a 
secondary diagnosis of seizure disorder.  The supporting 
records include the report of a September 1996 private 
psychiatric examination, conducted in connection with the 
veteran's application for SSA benefits, indicating that he 
then met the criteria for an organic mental disorder and 
substance addiction disorders.  Evidence of the organic 
mental disorder was disorientation to time and place, memory 
impairment, disturbance in mood, emotional lability and 
impairment in impulse control.  In a December 2000 
consultation report, the consulting psychologist stated that 
the veteran had organic brain disorder.

As mentioned earlier, notations in the claims file indicate 
that the veteran failed to report for VA examinations 
scheduled in February 1999, August 1999, June 2001 and August 
2002.  

Law and regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  With chronic disease shown as such in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty and, 
for claims filed after October 31, 1990, the disability was 
not the result of the veteran's abuse of alcohol or drugs.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.301 (2005).  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as medical 
and scientific articles and research reports or 
analyses.  (2) Competent lay evidence means any 
evidence not requiring that the proponent have 
specialized education, training, or experience.  
Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances 
and conveys matters that can be observed and 
described by a lay person.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a claimant seeks benefits and 
the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Analysis

The veteran is seeking service connection a psychiatric 
disorder.  He has made no specific arguments but essentially 
contends that he has a psychiatric disability that began 
during or as the result of his active duty.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In this case, based on a thorough review of the record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a psychiatric 
disorder.  

The veteran's service medical records, though sparse, do 
include a report of his April 1972 separation examination, 
which is negative for any findings indicative of an acquired 
psychiatric disorder.  While the post-service medical records 
are replete with diagnoses of alcohol dependence, the 
earliest indication of the presence of any other acquired 
psychiatric comes from medical records from Central State 
Hospital in September 1980 when the diagnosis included 
dysthymic disorder.  The absence of any treatment records or 
diagnosis relating to an acquired psychiatric disorder for 
nearly a decade after service is significant evidence against 
the claim.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and evidence of post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In addition, there is no medical 
evidence that suggests a causal relationship between the 
dysthymic disorder diagnosed in 1980 or the later-diagnosed 
organic mental disorder and service or any incident of 
service.  

The Board is left with the veteran's implicit opinion that he 
has a psychiatric disability that began during service or as 
the result of his active duty.  His opinion cannot serve as 
competent evidence of a relationship between any current 
psychiatric disorder, including any dysthymic disorder or 
organic mental disorder and service.  In this regard, the 
Board notes that the record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide medical 
opinions.  It is now well established that a lay person such 
as the veteran is not competent to opine on medical matters 
such as diagnoses or etiology of medical disorders, and this 
veteran's opinion that he has a psychiatric disability that 
began during or as the result of his active duty is therefore 
entitled to no weight of probative value.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In summary, the Board finds that an acquired psychiatric 
disability was not shown in service or for many years 
thereafter, and there is no competent evidence of a nexus 
between a current psychiatric disorder and any incident of 
service.  The Board therefore concludes that the 
preponderance of the evidence is against the claim, and 
service connection for a psychiatric disorder is not 
warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).   


ORDER

Service connection for a psychiatric disorder is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


